   Case: 1:18-cv-06785 Document #: 267 Filed: 06/05/19 Page 1 of 4 PageID #:2425




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


 IN RE:                                              MDL No. 2867
                                                     No. 18 C 6785
 LOCAL TV ADVERTISING ANTITRUST
 LITIGATION                                          Honorable Virginia M. Kendall

 This Document Relates to All Actions                ORAL ARGUMENT REQUESTED




        DEFENDANTS’ MOTION TO DISMISS THE AMENDED COMPLAINT

       Defendants Dreamcatcher Broadcasting LLC (“Dreamcatcher”), Gray Television, Inc.

(“Gray TV”), Griffin Communications, LLC (“Griffin”), Meredith Corporation (“Meredith”),

Nexstar Media Group, Inc. (“Nexstar”), Raycom Media, Inc. (“Raycom”), Sinclair Broadcast

Group, Inc. (“Sinclair”), Tribune Broadcasting Company, LLC (“Tribune Broadcasting”), and

Tribune Media Company (“Tribune Media, and collectively with Tribune Broadcasting,

“Tribune”) move pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss

with prejudice the Consolidated Amended Antitrust Class Action Complaint (“Complaint”) of

Plaintiffs Thoughtworx, Inc. d/b/a MCM Services Group (“Thoughtworx”) and One Source

Heating & Cooling, LLC (“One Source”). In support of this motion, Defendants hereby adopt

and expressly incorporate their Memorandum in Support of this Motion to Dismiss.

Additionally, Defendants request the opportunity to present oral argument on this motion.
   Case: 1:18-cv-06785 Document #: 267 Filed: 06/05/19 Page 2 of 4 PageID #:2425




Dated: June 5, 2019                         Respectfully submitted,

/s/ Jay Cohen                               /s/ Jerome S. Fortinsky (with permission)
PAUL, WEISS, RIFKIND, WHARTON               SHEARMAN & STERLING LLP
& GARRISON LLP                              Jerome S. Fortinsky (admitted pro hac vice)
Jay Cohen (admitted pro hac vice)           599 Lexington Avenue
William Michael (admitted pro hac vice)     New York, New York 10022-6069
Daniel H. Levi (admitted pro hac vice)      (212) 848-4000
1285 Avenue of the Americas                 jfortinsky@shearman.com
New York, New York 10019-6064
 (212) 373-3000                             Brian Hauser
jaycohen@paulweiss.com                      401 9th Street,
wmichael@paulweiss.com                      N.W. Suite 800
dlevi@paulweiss.com                         Washington, DC 20004-2128
                                            (202) 508-8000
MOLOLAMKEN LLP                              brian.hauser@shearman.com
Gerald P. Meyer
300 N. LaSalle St. Chicago, IL 60654        /s/ Gregory J. Scandaglia (with permission)
(312) 450-6700                              SCANDAGLIA RYAN LLP
gmeyer@mololamken.com                       Gregory J. Scandaglia
                                            55 E. Monroe Street, Suite 3440
Counsel for Defendants Dreamcatcher         Chicago, IL 60603
Broadcasting LLC, Tribune Media             (312) 580-2020
Company and Tribune Broadcasting            gscandaglia@scandagliaryan.com
Company, LLC
                                            Counsel for Defendant Sinclair Broadcast
/s/ Eliot A. Adelson (with permission)      Group, Inc.
KIRKLAND & ELLIS LLP
Eliot A. Adelson (admitted pro hac vice)
Jacob H. Johnston (admitted pro hac vice)
555 California Street, 29th Floor
San Francisco, CA 94104
(415) 439-1400
eliot.adelson@kirkland.com
jacob.johnston@kirkland.com

James H. Mutchnik
300 North LaSalle
Chicago, IL 60654
(312) 862-2000
james.mutchnik@kirkland.com

Counsel for Defendant Nexstar Media
Group, Inc.
   Case: 1:18-cv-06785 Document #: 267 Filed: 06/05/19 Page 3 of 4 PageID #:2425




/s/ John C. Dwyer (with permission)         /s/ Jennifer K. Schwab
COOLEY LLP                                  HONIGMAN LLP
Mazda K. Antia (admitted pro hac vice)      David A. Ettinger (admitted pro hac vice)
4401 Eastgate Mall                          2290 First National Building
San Diego, CA 92121                         660 Woodward Ave.
(858) 550-6400                              Detroit, MI 48226
mantia@cooley.com                           (313) 465-7368
John C. Dwyer (admitted pro hac vice)       dettinger@honigman.com
3175 Hanover Street
Palo Alto, CA 94304-1130                    Jennifer Katherine Schwab
(650) 843-5228                              155 North Wacker Drive
                                            Suite 3100
dwyerjc@cooley.com
                                            Chicago, IL 60606
Beatriz Mejia (admitted pro hac vice)       (312) 701-9353
101 California Street, 5th Floor            jschwab@honigman.com
San Francisco, CA 94111-5800
(415) 693-2145                              MCAFEE & TAFT
mejiab@cooley.com                           Mark Richard Mullins (admitted pro hac
Counsel for Defendants Gray Television,     vice)
Inc. and Raycom Media, Inc.                 211 N. Robinson Ave.
                                            10th Floor Two Leadership Square
/s/ David E. Mills (with permission)        Oklahoma City, OK 73102
COOLEY LLP                                  (405) 552-2263
David E. Mills (admitted pro hac vice)      rick.mullins@mcafeetaft.com
M. Howard Morse (admitted pro hac vice)
Deepti Bansal (admitted pro hac vice)       Counsel for Griffin Communications, LLC.
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004
(202) 776-2865
dmills@cooley.com
dbansal@cooley.com
hmorse@cooley.com

SAUL EWING ARNSTEIN & LEHR
LLP
James A. Morsch
161 North Clark, Suite 4200
Chicago, IL 60601
(312) 876-7100
jim.morsch@saul.com

Counsel for Meredith Corporation
   Case: 1:18-cv-06785 Document #: 267 Filed: 06/05/19 Page 4 of 4 PageID #:2425




                                CERTIFICATE OF SERVICE

       I, Jay Cohen, certify that on June 5, 2019, I electronically caused the foregoing

Defendants’ Motion to Dismiss the Amended Complaint to be filed with the Clerk of the Court

through the CM/ECF system, which will automatically send notifications of the filing to all

counsel of record.



                                                            /s/ Jay Cohen
